                                                                    0/F
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X
NANCY COLAS,

                             Plaintiff,
                                                                       MEMORANDUM & ORDER
              -against-
                                                                          17-CV-4825(NGG)(JO)

CITY OF UNIVERSITY OF NEW YORK,and
KINGSBOROUGH COMMUNITY COLLEGE,

                             Defendants.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Nancy Colas, a former assistant teacher at the Kingsborough Community

College Child Development Center, brings this action under the Americans with Disabilities Act,

42 U.S.C. §§12101,etseg.(the "ADA"),Section 504 ofthe Rehabilitation Act of 1973,29 §

U.S.C. 794a(a)("Section 504"); the Civil Rights Act of 1964,42 U.S.C. §§ 2000(e)etseg.

("Title VII"), the Pregnancy Discrimination Act of 1978,42 U.S.C. § 2000e(k),(the "PDA"),the

New York State Human Rights Law,N.Y. Exec. Law § 290, et seq.("NYSHRL"),and the New

York City Human Rights Law,N.Y.C. Admin. Code § 8-101, etseg. CNYCHRL"), alleging that

Defendants Kingsborough Community College("KCC")and the City University of New York

("CUNY")discrirninated against her because of her pregnancy. (Am. Compl.(Dkt. 18)fK 1, 66-

118.) Defendants move to dismiss the complaint for failure to state a claim. (See Defs, Mot. to

Dismiss("Defs. Mot.")(Dkt. 24)). For the reasons stated below. Defendants' motion is

GRANTED IN PART and DENIED IN PART.
I.        BACKGROUND


          The court takes the following statement offacts from Plaintiff's amended complaint,the

well-pleaded allegations of which the court generally accepts as true for purposes ofthe motions

to dismiss.       N.Y.Pet Welfare Ass'n v. City of New York. 850 F.3d 79,86(2d Cir. 2017).

          Plaintiffformerly worked as an assistant teacher at the KCC Child Development Center

(the "Center"), a child-care center for KCC students' children. (Am. Compl. fif 14-16.)

Plaintiffs responsibilities included preparing meals for the students, assisting students to and

from the restroom, cleaning the classroom space, and managing classroom activities. (I^ ^ 17.)

Plaintiff alleges that in May 2016 she informed the head teacher in her classroom, Jennifer

Clapp,that she was pregnant, but did not feel comfortable talking about it, as she was only in her

first trimester. (Id 23.) Plaintiff contends that she then asked to speak with Center director

Heather Brown, who speculated that the subject ofthe conversation was "yoii leaving us" and

"something that will arrive in nine months." (Id.)

          Plaintiff alleges that during her pregnancy and in the course of her employment at the

Center, she suffered pregnancy-related medical conditions includmg "periodic leg muscle

spasms, neck pam,fatigue and shortness of breath, episodes ofcramping and contractions,

ligament pain, back pain,[]joint pain, nausea and headaches." (Id ^ 24.) Plaintiff states that

these medical complications resulted in "atypical pregnancy symptoms" including impaired

functioning with her "baseline walking pattern, speed, circulation and coordination and balance."

(Id.) As a result ofthese comphcations. Plaintiff alleges that she required frequent rest periods

and "other reasonable accommodations due to the medical conditions related to pregnancy." (Id

If 25.)
       Plaintiff alleges that as her pregnancy progressed, Clapp and Brown(1)chided her for

taking frequent restroom breaks such that she held her "bladder and bowel movements to the

near point of self-urination or defecation,[and]to the point ofintense and severe physical pain"

(id H 28);(2)admonished her for sitting down during classroom hours(id        31-32);(3)refused

to relieve her from manual labor and/or assigned new manual labor tasks to her that she was not

required to do prior to her pregnancy(id ^ 33);(4)did not permit her to eat breakfast in the .

classroom despite the fact that Defendants' similarly situated non-pregnant employees were

permitted to eat in the classroom (id   37-38); and(5)subjected her to "unwarranted and

uninvited insulting comments, mocking behavior, and unprecedented and unwarranted informal

and formal meetings regarding [her] work performance," including reproaching her for having

less interaction with students(id K 39;s^ id UK 39-46). As a result ofthis treatment. Plaintiff

alleges that she had to report her "work stress" to her medical doctor and "found her body

shivering and jittering throughout the day." (Id K 50).

       Plaintiff alleges that she "sought to file a complaint with the Human Resources

Department" but was discouraged from doing so by a coworker. (Id KK 60-61.) Plaintiff also

alleges that she complained to Brown about Clapp's unprofessional conduct but that Brown told

her to take these concerns up directly with Clapp. (IdK58.) Plaintiff claims that she was

constructively terminated "on or about July 13,2016, as a result of severe work-related stress,

hostility and discrimination." (Id K 62.)

n.     PROCEDURAL fflSTORY

       Plaintifffiled her initial complaint with this court on August 16, 2017. (Compl.(Dkt. 1).)

On March 26,2018, Plaintiff filed an amended complaint. (Am. Compl.) On July 2,2018,

Defendants filed a motion to dismiss Plaintiffs amended complaint with Plaintiffs
memorandum in opposition, and Defendants reply in support oftheir motion to dismiss. (See

Defs. Not. of Mot. to Dismiss(Dkt. 24); PI. Mem.in 0pp.("PI. Mem.")(Dkt. 27); Defs. Reply

("Defs. Reply")(Dkt. 28).)

m.       LEGAL STANDARD

         The purpose of a motion to dismiss for failure to state a claim under Rule 12(b)(6) is to

test the legal sufQciency of a plaintiff's claims for relief. Patane v. Clark, 508 F.3d 106,111-12

(2d Cir. 2007)(per curiam). A complaint will survive a motion to dismiss if it contains

"sufficient factual matter, accepted as true, to 'state a claim to reliefthat is plausible on its

face.'" Ashcroft v. labal. 556 U.S. 662,678(2009)(quoting Bell Atl. Corp. v. Twomblv. 550

U.S. 544,570(2007)). "Threadbare recitals ofthe elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id

         In reviewing a complaint on a motion to dismiss for failure to state a claim, the court

must accept as true all allegations offact in the complaint and draw all reasonable inferences in

favor ofthe plaintiff. ATSI Commc'ns.Inc. v. Shaar Fund. Ltd.. 493 F.3d 87,98(2d Cir. 2007).

"In determining the adequacy ofthe complaint, the court may consider any written instrument

attached to the complaint as an exhibit or incorporated in the complaint by reference, as well as

documents upon which the complaint relies and which are integral to the complaint." Subaru

Distribs. Corp. v. Subaru of Am.,Inc., 425 F.3d 119,122(2d Cir. 2005). "[W]hatever

documents may properly be considered in connection with the Rule 12(b)(6) motion,the bottom-

line principle is that once a claim has been stated adequately, it may be supported by showing

any set offacts consistent with the allegations in the complaint." Roth v. Jennings. 489 F.3d

499, 510(2d Cir. 2007)(citation and internal quotation marks omitted).^


^ Defendants' contend that Plaintiff's usage of"upon information and belief before nearly every factual assertion
renders the complaint "insufficient as a matter oflaw and subject to dismissal." (Mot. at 19-20.) In this particular
IV.      DISCUSSION

         A.       Section 504 and ADA Disability Discrimination Claims

         Title I ofthe ADA prohibits employers from discriminating against any "qualified

individual with a disability because ofthe disability ofsuch individual in regard to" any aspect of

employment. 42 U.S.C. § 12112(a). To establish a prima facie case of discrimination under the

ADA,a plaintiff must show:"(1)the defendant is covered by the ADA;(2)plaintiff suffers from

or is regarded as suffering from a disability within the meaning ofthe ADA;(3)plaintiff was

qualified to perform the essential functions ofthe job, with or without reasonable

accommodation; and(4)plaintiff suffered an adverse employment action because of[her]

disability or perceived disability." Capobianco v. Citv ofNew York,422 F.3d 47,56(2d Cir.

2005). Similarly, to plead a case under Section 504 "a plaintiff must allege:(1)that he or she is

a person with disabilities under the Rehabilitation Act,(2) who has been denied benefits of or

excluded from participating in a federally funded program or special service,(3)solely because

of his or her disability." Bryant v. N.Y. State Educ. DepT.692 F.3d 202,216(2d Cir. 2012).

Claims of disability discrimination pursuant to the Rehabilitation Act are analyzed under the

same standards as claims brought under the ADA. Wright v. N.Y. State Dep't of Corr.. 831

F.3d 64,72(2d Cir. 2016).




case, it is clear that the use ofthe phrase "upon infonnation and belief as a qualifier with respect to the pleadings is
a stylistic error. As Defendants point out. Plaintiff uses the phrase "upon information and belief prior to facts that
she is undoubtedly aware of, including the date she became aware of her pregnancy and the date she received an
Equal Employment Opportunity Commission("EEOC")right to sue letter. Therefore, this court declines to dismiss
Plaintiffs complaint on this basis alone. (Mot. at 19; Compl. 5; 23). See also Wu v. Pearson Educ.. Inc., No.09-
CV-6557(RJH),2010 WL 3791676, at *6(S.D.N.Y. Sept. 29,2010)(finding that "although the number of
qualifiers is at times excessive,[Plaintiffs] style of writing does not impede the reader's ability to understand the
allegations made.").
       Defendants move to dismiss Plaintiffs ADA and Section 504 claims on the ground that

pregnancy does not constitute a disability under either the ADA or the Rehabilitation Act. (Mot.

at 8-9). The ADA defines a "disability" as, inter alia,"a physical or mental impairment that

substantially limits one or more major life activities of[an] individual." 42 U.S.C. § 12102(1).

"Major life activities" include "eating, sleeping, walking, standing, lifting," and other

activities. § 12102(2)(A); see 29 C.F.R.,§ 1630.2(i). The EEOC has stated that courts should

determine whether an impairment "substantially limits" a "major life activity as compared to

most people in the general population," without regard to "the ameliorative effects of mitigating

measures" other than glasses or contact lenses. 29 C.F.R. § 1630.2(j)(ii),(vi). The term

"substantially limits" should be "construed broadly in favor of expansive coverage" and the

inquiry into this threshold issue "should not demand extensive analysis." Id § 1630.2(j)(i),(iii).

        While pregnancy alone is not considered a disability, pregnancy-related impairments may

qualify as ADA disabilities ifthey substantially limit"a major life activity." Wadlev v. Kiddie

Acad. InfL Inc.. No. 17-CV-05745, 2018 WL 3035785, at *5 (E.D. Pa. June 19,2018). Before

2008, courts routinely held that medical conditions associated with a typical pregnancy did not

qualify as a disability under the ADA. See, e.g., Serednvi v. Beverlv Healthcare. LLC. 656 F,3d

540,553 (7th Cir. 2011)(applying ADA in effect prior to the 2008 amendments to hold that

"[cjourts that consider these regulations consistently find that pregnancy, absent unusual

circumstances, is not a physical impairment"(collecting cases)). See also Jeannette

Cox,Pregnancv as "Disability" and the Amended Americans with Disabilities Act. 53 B.C. L.

Rev. 443,467-72(2012)(discussing how the 2008 amendments to the ADA drastically

expanded its scope, making it much easier for pregnancy-related medical conditions to qualify

under its provisions); Joan C. Williams, Robin Devaux, Danielle Fuschetti,& Carolyn
Salmon, A Sip of Cool Water: Pregnancy Accommodation After the ADA Amendments Act 32

Yale L.& Pol'y Rev. 97, 123 (2013). However,the EEOC's post-ADAAA enforcement

guidelines on pregnancy discrimination makes clear that "some pregnant workers may have

impairments related to their pregnancies that qualify as disabilities under the ADA,as

amended." EEOC No. 915-003, Enforcement Guidance: Pregnancy Discrimination and Related

Issues, 2015 WL 4162723, at *19(June 25,2015)("2015 Enforcement Guidance"). In fact,"a

number ofpregnancy-related impairments that impose work-related restrictions will be

substantially limiting, even though they are only temporary." Id Examples include pregnancy-

related anemia, sciatica, carpal tunnel syndrome, gestational diabetes, nausea sufficient to cause

severe dehydration, abnormal heart rhj^thms, swelling, depression, and cervical insufficiency as

well as post-partum related impairments.- Id at *20. Likewise,EEOC guidance establishes that

"a pregnancy-related impairment that substantially limits a major life activity is a disability

under the first prong of the definition" or"may constitute a 'record of a substantially limiting

impairment or may be covered under the 'regarded as' prong ifit is the basis for a prohibited

employment action and is not 'transitory and minor.'" 29 C.F.R. Pt. 1630, App. §

1630.2(h)(2014). "Thus, where a medical condition arises out ofa pregnancy and causes an

impairment separate from the symptoms associated with a healthy pregnancy, or significantly

intensifies the symptoms associated with a healthy pregnancy,such medical condition may fall

within the ADA's definition of a disability." Mavorga v. Alorica. Inc.. No. 12-CV-21578, 2012

WL 3043021, at *5(S.D. Fla. July 25, 2012).

        Here,Plaintiff has alleged sufficient facts to state a plausible claim for relief under the

ADA and Section 504 for a pregnancy-related medical complication. Defendants contend that

Plaintifffails to allege that her "pregnancy-related medical conditions" differ from those
"conditions which accompany a typical pregnancy." (Mot. at 9.) The court disagrees. Plaintiff

alleges, for example, that as a result of her "leg muscle spasms,neck pain,fatigue and shortness

of breath, episodes of cramping and contractions, ligament pain, back pain, along with joint pain,

nausea and headaches" her "function was greatly altered, namely in her baseline walking pattem,

speed, circulation and coordination of balance." (Am. Compl. H 24). Plaintiff contends that

such symptoms are "atypical pregnancy symptoms." (Id.). In light ofthe ADAAA's lenient

standards to establish a disability, and the liberal pleading standards of Rule 8,the court fmds

that Plaintiff has alleged sufficient facts to plead that she had a disability under both the ADA

and Section 504. See Nagle v. E. Greenbush Cent. Sch. Dist.. No. 116-CV-00214,2018 WL

4214362, at *16(N.D.N.Y. Feb. 21,2018)(finding that the plaintiff was disabled as a result of

serious health issues faced by pregnancy complications). See also Varone v. Great Wolf Lodge

ofthe Poconos. LLC No. 3:15-CV-304,2016 WL 1393393, at *3(M.D. Pa. Apr. 8, 2016)

(finding that allegations that the plaintiff had to "stand for long periods oftime and [had] pain

and cramping in her legs, along with cramping and pain throughout her stomach and chest, that

she suffered anxiety and stress, and that she was limited in her ability to perform major life

activities, including her ability to lift, stop, walk,turn,think, concentrate, bend, care for herself,

sit and stand for long periods oftime and relate to others" sufficiently set forth a claim under the

ADA.) Because defendants do not move to dismiss Plaintiffs disability discrimination claim on

any other basis, the court denies Defendants' motion to dismiss Plaintiffs ADA and Section 504

discrimination claims.


       B.      Failure to Accommodate Claim


        Courts apply the same standard for failure to accommodate cases under the ADA and the

Rehabilitation Act. See Rodriguez v. Citv ofNew York. 197F.3d6Il,618(2dCir. 1999). An



                                                  8
employer is liable for a failure to accommodate if: "(1)[the] plaintiff is a person with a disability

under the meaning ofthe [applicable statute];(2)an employer covered by the statute had notice

of[her] disability;(3) with reasonable accommodation, plaintiff could perform the essential

functions ofthe job at issue; and(4)the employer has refused to make such

accommodations," McMillan v. City of New York. 711 F.Sd 120,125-26(2d Cir. 2013).

Defendants object to Plaintiff's failure to accommodate claim on two grounds:(1)Plaintiff has

failed to establish that she was disabled within the meaning ofthe ADA or ADAAA;and(2)

Plaintiff's accommodation claim is based on "unsupported conclusory allegations." (Mot. at 10).

For the reasons set for above, Plaintiff has plausibly alleged she was disabled within the meaning

ofthe ADA or ADAAA and therefore this court will proceed to address Defendants' second

ground.

   Defendants contend that "[n]owhere does Plaintiff explain who she made her accommodation

request to, what she was actually requesting, what,if anything, was the substance ofthe alleged

denial of her accommodation requests, or any supporting details whatsoever, rendering such a

request too vague to support a failure to accommodate claim." tid.) However,Plaintiff alleges

that she requested the following accommodations:

   • The ability to more regularly take bathroom breaks(Am. Compl.            28-30);

   • The ability to take regular sitting breaks(Id at      31-32); and

   • The ability to limit her role in duties that required "continuous bending and lifting

       resulting in burdensome physical harcfship"(Id at       33-36).

   Plaintifffurther alleges that she was explicitly denied these accommodations. For instance.

Plaintiff alleges that, as a result ofthe physical hardship, she "complained to Defendant to no

avail." (Id ^ at 33). Plaintiff also states that she requested not to stoop or squat iu the classroom
to assist students but that such accommodation requests were denied. (Id. H at 34). Finally,

Plaintiff alleges that "she informed Director Brown that she is performing herjob duties,

however required several accommodations in order to offset any burdens or challenges resulting

from her pregnancy and [its] complications." (Id at 56). These allegations are sufficient to

plead that Plaintiff sought accommodations.

   As Defendants point out, it is generally the "responsibility ofthe individual with a disability

to inform the employer that an accommodation is needed." Graves v. Finch Pruvn & Co.,457

F.3d 181,184(2d Cir. 2006)(citations omitted). However,that rule does not apply where "the

disability is obvious," such that "the employer knew or reasonably should have known that the

employee was disabled." Bradv v. Wal-Mart Stores. Inc.. 531 F.3d 127,135(2d Cir. 2008). In

such instances, employers are expected to engage in "an interactive process [with their

employees and in that way] work together to assess whether an employee's disability can be

reasonably accommodated." Id (citation omitted)(alteration in original). Here, there is no

doubt that Defendants were aware ofPlaintiffs pregnancy, and therefore Defendants' motion to

dismiss Plaintiffs failure to accommodate claim on a lack of notice ground is denied. See e.g.,

Peterson v. Pan Am Sys.^ Inc.. No. 12-CV-1857,2013 WL 4588846 at *4 n.l 1 (N.D.N.Y. Aug.

28,2013)("This obviousness might well be found given Plaintiffs allegations that he

communicated with Defendants regarding the severity of his injury and his work limitations.")

       C.      Hostile Work Environment Claim

       Plaintiff contends that Defendants subjected her to a hostile work environment because of

her pregnancy. For the reasons discussed below,the court grants Defendants' motion to dismiss

Plaintiffs hostile work environment claim.




                                                10
       In order to establish a hostile work environment under Title Vll, a plaintiff must allege

"conduct(1)that is 'objectively' severe or pervasive—^that is, it creates an environment that a

reasonable person would find hostile or abusive (the 'objective requirement'),(2)that the

plaintiff subjectively perceives as hostile or abusive (the 'subjective requirement'), and(3)that

creates such an environment because ofplaintifPs sex (or other characteristic protected by Title

Vn)(the 'prohibited causal factor requirement')." Gregory v. Dalv. 243 F.3d 687,691-92(2d

Cir. 2001)(alterations in original)(internal quotations marks and citations omitted).

        With respect to the objective requirement, the plaintiff must show that the defendant's

conduct was "sufficiently severe or pervasive to alter the conditions ofthe victim's employment

and create an abusive working environment." Harris v. Forklift Svs.. Inc., 510 U.S. 17,21

(1993)(intemal quotation marks and citation omitted). "Conduct that is not severe or pervasive

enough to create an objectively hostile or abusive work environment—an environment that a

reasonable person would find hostile or abusive—^is beyond Title Vll's purview." Id. "The

incidents complained of must be more than episodic; they must be sufficiently continuous and

concerted in order to be deemed pervasive." Raspardo v. Carlone, 770 F.3d 97,114

(2d Cir. 2014)(intemal quotation marks and citation omitted). To determine whether an incident

or series ofincidents are severe or pervasive,"courts must assess the totality ofthe

circumstances, considering elements such as 'the frequency ofthe discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee's work performance.'" Id (quoting Harris.

510 U.S. at 23). Allegations ofisolated incidents of discriminatory comments or conduct

generally do not suffice. See Williams v. N.Y.C. Dep't of Sanitation, No. OO-CV-7371

(AJP),2001 WL 1154627, at *13(Sept. 28, 2001)(collecting cases). Still,"even a single


                                                11
incident of sexual assault sufficiently alters the conditions ofthe victim's employment and

clearly creates an abusive work environment for purposes of Title VII liability." Tomka v. Seiler

Corp.. 66 F.3d 1295,1305(2d Cir. 1995), abrogated on other groimds bv Burlington Indus., Inc.

V. Ellerth. 524 U.S. 742(1998).

       Here, Defendants contend that Plaintiffs allegations "amount to dissatisfaction with her

supervisors ,... personality conflicts with Ms. Clapp, and general workplace grievances" and,

therefore, that Plaintifffails to allege a hostile work environment. (Mot. at 15.) Plaintiff alleges

that upon learning of her pregnancy, her employer's "attitude completely changed" and she

became the subject of"increased, unwarranted and uninvited insulting comments, mpcking

behavior, and unprecedented and unwarranted informal and formal meetings regarding Plaintiffs

work performance." (Am. Compl.^ 39). Plaintifffurther alleges that she would frequently

"hear Ms. Clapp negatively discussing Plaintiff's pregnancy and her work performance to other

co-workers." (Iff ^ 45). As a result ofPlaintiffs work environment, she allegedly expressed her

work stress to her medical provider and her body would "shiver[] and jitter[] throughout the

day." (Iff K 50). Plaintiff also alleges that she suffered from "severe nose bleed[s]" and "no

longer [had] an appetite." (Iff Kf 53; 50).

       While this court finds that Plaintiff's allegations, taken as true, amount to far more than

"general workplace grievances,"(Mot. at 15)they do not rise to the high burden of alleging a

hostile work environment. See Peralta v. Roros 940. Inc.. 72 F. Supp. 3d 385, 395 (E.D.N.Y.

2014)("In claiming a hostile work environment, plaintiff reasserts the facts underlying her

discriminatory termination claim—^in short, episodes of name-calling (heard secondhand), undue

reprimands, perceived animosity, and unwelcome work assignments. This alleged pattem of

behavior, while perhaps indicative of discrurdnatory animus, does not exhibit the severity or



                                                 12
pervasiveness of an actionable hostile work environment."). Therefore, Defendants' motion to

dismiss Plaintiffs hostile work environment claim is granted.

       D.      Constructive Discharge Claim

       "Constructive discharge of an employee occurs when an employer,rather than directly

discharging an individual, intentionally creates an intolerable work atmosphere that forces an

employee to quit involuntarily." Whidbee v. Garzarelli Food Specialties. Inc.. 223 F.3d 62,73

(2d Cir. 2000)(intemal quotation marks and citation omitted). "[A] constructive discharge

cannot be proven merely by evidence that an employee disagreed v^th the employer's criticisms

ofthe qxiality of[her] work, or did not receive a raise, or preferred not to continue working for

that employer. Nor is the test merely whether the employee's working conditions were difficult

or unpleasant." Spence v. Md. Gas. Co., 995 F.2d 1147,1156(2d Cir. 1993)(citations omitted).

Rather, a "plaintiff may prove a constructive discharge by establishing that[her]'employer,

rather than acting directly, deliberately made [her] working conditions so intolerable that [s]he

was forced into an involuntary resignation,' i.e., 'so difficult or unpleasant that a reasonable

person in the employee's shoes would have felt compelled to resign.'" Kirsch v. Fleet St.,

Ltd.. 148 F.3d 149,(2d Cir. 1998)(quoting Pena v. Brattleboro Retreat, 702 F.2d 322,325(2d

Cir. 1983)(alteration omitted)).

    As the bar for constructive discharge claims is higher than that for hostile work environment,

"pleadings that fail to pass muster under the less rigorous standard must also be foimd inadequate

under the more demanding." Prvor v. Jaffe & Asher. LLP. 992 F. Supp. 2d 252,262(S.D.N.Y.

2014). Therefore, the court's dismissal ofPlaintiffs hostile work environment claim

necessitates the dismissal ofPlaintiffs constructive discharge claim. See Swiderski v. Urban

Outfitters. Inc.. No. 14-CV-6307(JPO), 2017 WL 6502221, at *13 (S.D.N.Y. Dec. 18, 2017)


                                                 13
(noting that the standard for constructive discharge "is even more demanding than that required

to prevail on a hostile environment claim"). See also Trinidad v. N.Y. Den't of Corr.. 423 F.

Supp. 2d 151 (S.D.N.Y. 2006)("[C]reation of a hostile work environment is a necessary

predicate to a hostile-environment constructive discharge case [under Title VII]"(citation

omitted)); Temullo v. Reno. 8 F. Supp. 2d 186,192(N.D.N.Y. 1998)("[T]his Court has held

that to demonstrate constructive discharge, the plaintiff must demonstrate harassment that is

more severe and pervasive than that required to show a hostile work environment.").

       Accordingly, Plaintiffs constructive discharge claim is dismissed.

       E.      Title Vn and Pregnancy Discrimination Claims

       Title VII prohibits an employer from discriminating "against any individual with respect

to his compensation,terms, conditions, or privileges ofemployment, because of such

individual's race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a)(l); seealsq id

§ 2000e-2(m)("[A]n unlawful employment practice is established when the complaining party

demonstrates that race, color, religion, sex, or national origin was a motivating factor for any

employment practice, even though other factors also motivated the practice."). The PDA

amended Title VII to provide that discrimination "because of an individual's sex includes

discrimination "on the basis of pregnancy, childbirth, or related medical conditions," and that

"women affected by pregnancy, childbirth, or related medical conditions shall be treated the

same for all employment-related purposes." Id § 2000e(k).

       Pregnancy discrirnination claims brought under Title VII are analyzed pursuant to the

three-step, burden-shifting framework first set forth in McDonnell Douglas Corp. v. Green,411

U.S. 792(1973). See Kerzer v. Kinglv Mfg., 156 F.3d 396,400-01 (2d Cir. 1998). "Under this

framework, the plaintifffirst must establish, by a preponderance ofthe evidence, a prima facie


                                                 14
case of discrimination." Id at 401. "A plaintiff can establish a prima facie case of pregnancy

discrimination under Title VII by showing that:(1)she belongs to a protected class;(2)she was

qualified for the position at issue;(3)she suffered an adverse employment action; and(4)the

action occurred under circumstances giving rise to an inference of discrimination." Walsh v.

N.Y.C. Hous. Auth, 828 F.Sd 70, 75(2d Cir. 2016)(analyzing gender discrimination claims

brought pursuant to Title VII and the NYSHRL under McDonnell Douglas)(citation omitted).

       Defendants argue that Plaintiff cannot establish the third element of her prima facie PDA

and Title VII discrimination claims: failure to plead an adverse emplojmient action. (Mot. at 12.)

To prove that her "employer took adverse action", a plaintiff must show there was "a materially

adverse change in the terms and conditions ofemployment." Galabava v. New York City Bd. of

Educ.. 202 F.Sd 636,640(2d Cir. 2000). "Examples of materially adverse changes include

'termination ofemployment,a demotion evidenced by a decrease in wage or salary, a less

distinguished title, a material loss of benefits, significantly diminished material responsibilities,

or other indices... unique to a particular situation.'" Terrv v. Ashcroft, 336 F.Sd 128, 138(2d

Cir. 2003)(quoting Galabva. 202 F.Sd at 640).

       The court finds that Plaintiff has failed to plausibly allege an adverse employment action.

Plaintiff alleges that upon informing Defendants of her pregnancy, her employer made

unwelcome comments and changed her attitude toward Plaintiff, creating an environment so

severely "hostil[e] and discriminat[ory]" that "Plaintiff was constructively terminated firom her

position." (Am. Compl.162). Although a constructive discharge is "functionally the same as an

actual termination" and is therefore considered an adverse employment action, for the reasons set

forth above, Plaintiff has failed to allege a constructive discharge claim. Pa. State Police v.

Suders. 542 U.S. 129,148 120041: see also Fitzgerald v. Henderson. 251 F.3d 345, 357(2d Cir.


                                                  15
2001)("Adverse employment actions include discharge from employment. Such a discharge may

be either an actual termination ofthe plaintiffs employment by the employer or a

'constructive' discharge."); Trachtenberg v. Den't ofEduc. ofN.Y.C.. 937 F. Supp. 2d 460,468

(S.D.N.Y. 2013)("[A]'constructive discharge' from employment does constitute an adverse

employment action."). Therefore, Defendants motion to dismiss Plaintiffs Title VII and PDA

discrimination claims is granted.

       F.      Title VII Retaliation Claim


       To establish a prima facie case of unlawful retaliation, a plaintiff must show "(1)

participation in a protected activity;(2)the defendant's knowledge ofthe protected activity;(3)

an adverse employment action; and(4) a causal connection between the protected activity and

the adverse employment action." Zann Kwan v. Andalex Grp. LLC.737 F.3d 834, 844(2d Cir.

2013).(intemal quotation marks and citation omitted). Ifthe employer puts forward a non-

retaliatory reason for the employment action, the plaintiff must then put forward evidence that

the non-retaliatory reason is a mere pretext for retaliation. See id. at 845. Ultimately, a plaintiff

asserting a Title VII retaliation claim must show that retaliation was a "but-for" cause for the

adverse employment action. See Univ. of Tex. SW. Med. Ctr. v. Nassar, 570 U.S. 338,362

(2013).

       Defendants contend that Plaintiffs retaliation claim fails because she has not alleged that

she engaged in any protected activity. (Mot. at 18.) Under Title VII, protected activity includes

both "opposing discrimination proscribed by the statute and ... participating in Title VII

proceedings." Jute v. Hamilton Sundstrand Corp.. 420 F.3d 166,173(2d Cir. 2005). Title VII's

antiretaliation provision is "construed to cover a broad range of employer conduct." Thompson

V N Am Stainless. LP. 562 U.S. 170, 172(2011). The conduct need not be prohibited by Title



                                                 16
VII so long as plaintiff had a good faith beliefthat such conduct was prohibited.      La Grande

V. DeCrescente Distrib. Co.. 370 F. App'x 206, 212(2d Cir. 2010)("It is well-established that a

'plaintiff may prevail on a claim for retaliation even when the underlying conduct complained of

was not in fact unlawful so long as he can establish that he possessed a good faith, reasonable

belief that the underlying challenged actions ofthe employer violated [the] law.'"

rquoting Treglia v. Town of Manlius. 313 F.3d 713,719(2d Cir. 2002))); Pall v. St. Catherine of

Siena Med. Ctr.. 966 F. Supp. 2d 167, 192-93(E.D.N.Y. 2013)(plaintiff need only have a "good

faith belief that employer conduct was prohibited); Kanhove v. Altana Inc.. 686 F. Supp. 2d

199, 206(E.D.N.Y. 2009)("'An employee is privileged to report and protest workplace

discrirnination, whether that discrimination be actual or reasonably perceived.'"(quoting Mathna

V. Celli. 228 F.3d 68,78(2d Cir. 2000))).

       For a complaint to qualify as protected activity, an employee does not need to lodge a

formal complaint of discrimination. See Cruz v. Coach Stores. Inc., 202 F.3d 560,566(2d Cir.

2000)("While the law is clear that opposition to a Title VII violation need not rise to the level of

a formal complaint in order to receive statutory protection, this notion of'opposition' includes

activities such as'making complaints to management, writing critical letters to customers,

protesting against discrimination by industry or by society in general, and expressing support of

co-workers who have filed formal charges.'"(quoting Sumner v. U.S. Postal Serv.. 899 F.2d

203,209(2d Cir. 1990))); Bennett v. Hofstra Univ.. 842 F. Supp. 2d 489,500(E.D.N.Y.

2012)(noting that Title VII does not require a formal complaint); Martin v. State Univ. of

N.Y.J04 F. Supp. 2d 202,227(E.D.N.Y. 2010)("It is clearly established that 'informal

complaints to supervisors constitute protected activity under Title VII.'"(citations omitted)).




                                                17
       However, while such complaiDts may be informal, they cannot be so vague or

"generalized" that the employer could not "reasonably have understood[]that the plaintiffs

complaint was directed at conduct prohibited by Title VII." Roias v. Roman Catholic Diocese of

Rochester,660 F.3d 98,108(2d Cir. 2011)(alteration and citation omitted); Brummell v.

Webster Central School Dist., No.06-CV-6437,2009 WL 232789, at *6(W.D.N.Y. Jan. 29,

2009))("When making the complaint. Plaintiff must do so in "sufficiently specific terms so that

the employer is put on notice that the plaintiff believes he or she is being discriminated against

on the basis of[the protected status].")

       Plaintiff alleges that in a meeting with Director Brown she told Brown that Ms. Clapp

"smoke[d] an electric cigarette in the classroom;[had] inappropriate conversations aroimd the

children; [ate] in the classroom;[took] frequent breaks and exits the classroom; and []frequently

talk[ed] about her Tinder account during classroom time." (Compl. H 57.) However, as

Defendants point out, none ofthese complaints pertain or relate to unlawful discrimination.

Galdieri-Ambrnsini v. NatT Realtv & Dev. Corp., 136 F.3d 276,292(2d Cir. 1998)(plaintiffs

"generalized" complaints were not protected activity where employer "could not reasonably have

imderstood that she was complaining of'conduct prohibited by Title VIT"(citation omitted)).

Moreover,Plaintiff herself explains that she did not speak to Human Resources because she

feared it "would only make the situation even more worse and difficult." (Compl. H 61.)

Plaintiffs allegation that "shortly after complaining to Defendant of discriminatory treatment"

Plaintiff was "subject to further discrimination and harassment, namely by way of a series of

adverse actions that altered the terms and conditions of her employment leading to Plaintiffs

constructive termination"(Am. Compl.% 99)is conclusory and does not sufficiently plead that




                                                 18
she engaged in any form of protected activity. See Iqbal. 556 U.S. at 678. Accordingly,

Plaintiffs Title VII retaliation claim is hereby dismissed.

        G.      NYSHRL & NYCHRL Compliance with New York Education Law § 6224

        The only argument Defendants raise with regard to Plaintiffs NYSHRL and NYCHRL

claims is that they are barred for failure to file a timely notice of claim pursuant to New York

Education Law § 6224(1). (Mot. at 20.) State notice of claim requirements apply to state claims

brought in federal court. DeCarolis v. Town of Vienna. 322 F. App'x 25,26(2d Cir. 2009).

However,for the reasons set forth below,the court finds that § 6224(1) does not apply to the

matter at hand.



        Section 6224(1)incorporates the notice of claim requirements of General Municipal Law

§§ 50-e and 50-i. Section 50-e "provides the procedural mechanism for filing a notice ofclaim

when required," and § 50-i "sets forth the kinds of actions which will trigger the requirement to

provide a municipality with a notice of claim." Mills v. Monroe County.453 N.Y.S.2d 486,487

(N.Y. App. Div. 1982). Section 50-e states that "in any case foimded upon tort" against a public

corporation, or any ofits officers, appointees, or employees, a plaintiff must serve a notice of

claim on the public corporation within 90 days after the claim arises. Section 50-i provides that

the tort actions that trigger the notice of claim requirement are actions for "personal injury,

wrongful death or damage to real or personal property alleged to have been sustained by reason

of... negligence or wrongful act." The New York Court of Appeals has held that "[hjuman

rights claims are not tort actions under section 50-e and are not personal injury, wrongful death,

or damage to personal property claims under section 50-i," so that"a notice of claim need not be

filed for a Human Rights Law claim against a municipality." Margerum v. City of Buffalo, 28

N.E. 3d515,516,518 (2015). The court further stated that it "[did] not perceive any reason to


                                                 19
encumber the filing of discrimination claims." Id. at 519. See also Keles v. Yearwood. 254 F.

Supp. 3d 466,471 (E.D.N.Y. 2017)(analyzing the plain language ofNew York Education Law §

6224(1) and fmding that it establishes that its notice ofclaim requirement applies to torts alone.)

Accordingly, Defendants' motion to dismiss Plaintiffs NYSHRL and NYCHRL claims is

denied.



V.     CONCLUSION


       For the reasons set forth above. Defendants' motion to dismiss is GRANTED IN PART

and DENIED IN PART. The motion is granted with respect to the following claims, which are

dismissed:


          • Plaintiffs Title Vll and PDA discrimination claims;

          • Plaintiffs constructive discharge claim;

          • Plaintiffs Title Vll hostile work environment claim; and

          • Plaintiff's Title Vll retaliation claim.


The motion is denied with respect to the following claims:

          • Plaintiffs ADA and Section 504 ofthe Rehabilitation Act discrimination claims;

          • Plaintiffs ADA failure to accommodate claim; and

          • Plaintiff's NYSHRL and NYCHRL claims.




       SO ORDERED.

                                                                     s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                           NICHOLAS G. GARAUFl
       May     2019                                                 United States District Judge




                                                20
